--------------------------------------------------------------------------------

Exhibit 10.2
 
CENTURY PARK
STANDARD FORM LEASE


ARTICLE 1
PARTIES



This Lease, dated as of this 3rd day of April, 2015, is made by and between
KEITH C. & TRACI A. ESTES TRUST (herein called "Landlord") and GIGOPTIX, INC., a
Delaware Corporation­­­­ (herein called "Tenant").


ARTICLE 2
PREMISES



Landlord does hereby lease to Tenant and Tenant hereby leases from Landlord
that certain space (herein called "Premises") containing approximately 6,100
square feet of interior floor area as indicated in Exhibit A.  The Premises are
situated within a building (the "Building") within the complex known as Century
Park Bldg 3.  Said Premises and the Center are located at 12820 Earhart Ave
Auburn, County of Placer, and State of California.


This Lease is subject to the terms, covenants and conditions herein set forth
and Landlord and Tenant covenant as a material part of the consideration for
this Lease to keep and perform each and all of said terms, covenants and
conditions by them to be kept and performed.


ARTICLE 3
USE



Tenant shall use the Premises for engineering offices and one small lab area for
testing of electronic components and shall not use or permit the Premises to be
used for any other purpose without prior written consent of Landlord.  Landlord
shall not unreasonably withhold, delay, or condition such consent.


ARTICLE 4
 RENT



4.1            Rent.  Tenant agrees to pay to Landlord as rent ("Rent"), without
notice or demand, the monthly sum according to Article 4.2  in advance, on or
before the first day of each and every successive calendar month during the term
hereof. Rent for any period which is for less than one (1) month shall be a
prorated portion of the monthly installment herein based upon a thirty (30) day
month.  Said rental shall be paid to Landlord, without deduction or offset, in
lawful money of the United States of America and at such place as Landlord may
from time to time designate in writing.


4.2            Rent Schedule
Period
Rent
01 thru 06:*
$0.00 per month.
7-66
$6,100.00 per month



* Consideration for tenant moving expenses.
(Tenant shall be responsible for suite janitorial and utilities as set forth in
Article 14.)


ARTICLE 5
LATE CHARGES



 If any installment of rent shall not be received by Landlord or Landlord's
designee within five calendar (5) days after due date specified by this Lease,
then Tenant shall pay to Landlord a late charge equal to ten percent (10%) of 
outstanding charges.   Acceptance of such late charges by the Landlord shall in
no event constitute a waiver of Tenant’s default with respect to such overdue
amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder.  Tenant hereby agrees that if Tenant is subject to a
late charge for two (2) consecutive months, Rent for the following twelve (12)
months shall automatically be adjusted to be quarterly rental, payable in
advance, commencing upon the first day of the month following such consecutive
late month and continuing for the next twelve (12) months on a quarterly basis
in advance.
 


Initials:  ________
              ________
1

--------------------------------------------------------------------------------

Insufficient Funds Checks -- Checks returned by Tenant's bank for insufficient
funds or closed accounts will be subject to a $25.00 check charge, in addition
to applicable late charges, which will be paid immediately to Landlord.


ARTICLE 6
TERM



6.1            Commencement.  The Lease term shall be Sixty-Six (66) months,
plus any partial month in which the rental commences.  The parties hereto
acknowledge that certain obligations under various articles hereof may commence
prior to the Lease term, i.e., construction, hold harmless, liability insurance,
etc.; and the parties agree to be bound by these articles prior to commencement
of the Lease term.  The Lease term shall commence ("Commencement Date") on the
1st day of May 2015, subject to such incidental work as is to be performed by
Landlord prior to said date (this work, if any, to be set forth in Section 41).


6.2            Early Occupancy. Tenant shall have the option to occupy the space
at any time prior to the Commencement Date.


6.3            Performance of Landlord's Work.  Except to the extent to which
Tenant shall have given Landlord notice, not later than the end of the second
full calendar month next beginning after the Commencement Date, of those matters
which Landlord has not performed its obligations under  Article 41­­­, Tenant
shall have no claim that Landlord has failed to perform any of Landlord's
obligations under  Article 41.  Tenant shall conduct a walk-through inspection
of the Premises with Landlord and provide to Landlord a written punch-list
specifying those items which require completion.  Landlord shall thereafter
diligently complete said items but not later than thirty (30) days from
Landlord’s receipt of the punch-list.


6.4            Force Majeure.  Any prevention, delay or stoppage of work to be
performed by Landlord or Tenant which is due to strikes, labor disputes,
inability to obtain labor, materials, equipment or reasonable substitutes
therefor, acts of God, governmental restrictions or regulations or controls,
judicial orders, enemy or hostile government actions, civil commotion, fire or
other casualty, or other causes beyond the reasonable control of the party
obligated to perform hereunder, shall excuse performance of the work by that
party for a period equal to the duration of that prevention, delay or stoppage. 
Nothing in this Section shall excuse or delay Tenant’s obligation to pay Rent or
other charges under this Lease if Tenant is occupying the Premises.


ARTICLE 7
SECURITY DEPOSIT



Concurrently with Tenant’s execution of this Lease, Tenant has deposited with
Landlord the sum of SIX THOUSAND ONE HUNDRED FOURTY EIGHT AND AND NO/100 Dollars
($6,148.00).  Said sum shall be held by Landlord as security for the faithful
performance by Tenant of all the terms, covenants, and conditions of this Lease
to be kept and performed by Tenant during the term hereof.  If Tenant defaults
with respect to any provision of this Lease, including, but not limited to the
provisions relating to the payment of Rent, Landlord may (but shall not be
required to) use, apply or retain all or any part of this security deposit for
the payment of any rent or any other sum in default, or for the payment of any
amount which Landlord must spend or become obligated to spend by reason of
Tenant's default, or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant's default.  If any portion of said
deposit is so used or applied, Tenant shall, within five (5) days after written
demand therefor, deposit cash with Landlord in an amount sufficient to
restore the security deposit to its original amount and Tenant's failure to do
so shall be a default under this Lease.  Landlord shall not be required to keep
this security deposit separate from its general funds, and Tenant shall not be
entitled to interest on such deposit.  If Tenant is not in default, the security
deposit or any balance thereof shall be returned to Tenant (or, at Landlord
option, to the last assignee of Tenant's interest hereunder) within twenty (20)
days following the expiration of the Lease term.  In the event of termination of
Landlord's interest in this Lease, said deposit, or any part thereof not
previously applied, may be turned over by Landlord to Landlord's grantee and, if
so turned over, Tenant agrees to look solely to such grantee for proper
application of (the deposit in accordance with the terms of this Article 7, and
the return thereof in accordance herewith.   The holder of a mortgage
on property which includes the Premises shall never be responsible to Tenant for
the return or application of any such deposit, whether or not such holder
succeeds to the position of Landlord hereunder, unless such deposit shall
have been received in hand by such holder.
 
Initials:  ________
              ________
2

--------------------------------------------------------------------------------



ARTICLE 8
INSURANCE AND INDEMNITY



8.1    Insuring Party.  As used in this Article, the term "insuring party" shall
mean the party who has the obligation to obtain the insurance required
hereunder.  This insuring party shall be designated in each Section of this
Article8.


8.2    Liability Insurance.  Tenant shall, at Tenant's expense obtain and keep
in force during the term of this Lease, as the insuring party under this Section
8.2, a policy of Combined Single Limit, Bodily Injury and Property Damage
Insurance insuring Landlord and Tenant against any liability arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto.  Such insurance shall be a combined single limit policy in
an amount not less than Two Million Dollars ($2,000,000).  The policy shall
contain cross liability endorsements and shall insure performance by Tenant of
the indemnity provisions of this Article 8. The limits of said insurance shall
not, however, limit the liability of Tenant hereunder.  Said insurance shall
have a Landlord's Protective Liability endorsement attached thereto.  If Tenant
shall fail to procure and maintain said insurance, Landlord may, but shall not
be required to procure and maintain the same, but at the expense of Tenant. .



8.3 Property Insurance



(a)    Landlord, as insuring party under this Section 8.3, shall obtain and keep
in force during the term of this Lease a policy or policies of insurance
covering loss or damage to the Premises, in the amount of ninety percent (90%)
of the replacement value thereof, as the same may exist from time to time
against all perils included within the classification of fire, extended
coverage, vandalism, malicious mischief, special extended perils (all risk) and
sprinkler leakage.  Said insurance shall provide for payment of loss thereunder
to Landlord or to the holders of mortgages or deeds of trust on the Premises.
Landlord shall, in addition, obtain and keep in force during the term of this
Lease a policy of rental income insurance covering a period of one (1) year,
with loss payable to Landlord, which insurance shall also cover all real estate
taxes and insurance costs for said period.


(b)    Tenant shall pay for any increase in the property insurance of other
building or buildings in the Center if said increase is caused by Tenant's acts,
omissions, use or occupancy of the Premises.  It is provided, however, that
Tenant shall not be required to pay for any such increases in insurance costs of
adjacent properties unless such increased insurance costs was the result of
unusual features of Tenant's occupancy of the Premises or of Tenant’s unusual
acts or omissions, the intent of the parties being to require Tenant to be
financially responsible to the extent of such cost increases for creating
situations of unusual hazard on the Premises not reasonably contemplated by the
use to which the Premises shall be put pursuant to Article 3 above.
 
Initials:  ________
              ________
3

--------------------------------------------------------------------------------



(c)    Landlord will not insure Tenant’s fixtures, equipment or Tenant
improvements unless the Tenant improvements have become a part of the Premises
under Article 12 hereof. Tenant shall have such responsibility in accordance
with Section 8.7 herein below.


(d)    Not more frequently than once each year, if, in the opinion of Landlord,
the amount of property insurance required hereunder is not adequate, Landlord
shall increase said insurance coverage as determined by Landlord. However, such
increase may be more frequent than each year if required by the insurance
carrier in order to maintain insurance for the full replacement value of the
Premises.


8.4    Insurance Policies.  Insurance required hereunder shall be in companies
holding a "General Policyholders Rating" of “A” or better as set forth in the
most current issue of "Best’s Insurance Guide" and admitted to do business in
the state of California.  The insuring party shall deliver to the other party
copies of policies of such insurance or certificates evidencing the existence
and amounts of such insurance with loss payable clauses satisfactory to
Landlord.  No such policy shall be cancelable or subject to reduction of
coverage or other modifications except after ten (10) days prior written notice
to Landlord.  If Tenant is the insuring party, Tenant shall, within ten (10)
days prior to the expiration of such policies, furnish Landlord with renewals or
"binders" thereof, or Landlord may order such insurance and charge the cost
thereof to Tenant, which amount shall be payable by Tenant upon demand.  Tenant
shall not do or permit to be done anything which shall invalidate the insurance
policies referred to in Section 8.3. If Tenant does or permits to be done
anything which shall increase the cost of the insurance policies referred to in
Section 8.3, then Tenant shall forthwith upon Landlord’s demand reimburse
Landlord for any additional premiums attributable to any act or omission or
operation of Tenant causing such increase in the cost of insurance.  If Landlord
is the insuring party and if the insurance policies maintained hereunder cover
other improvements in addition to the Premises, Landlord shall deliver to Tenant
a written statement setting forth the amount of any such insurance cost increase
and showing in reasonable detail the manner in which it has been computed.


8.5    Waiver of Subrogation.  Tenant and Landlord each hereby waive any and all
rights of recovery against the other, or against the officers, employees, agents
and representatives of the other, for loss of or damage to such waiving party or
its property or the property of others under its control to the extent that such
loss or damage is insured against under any insurance policy in force at the
time of such loss or damages.  The insuring party shall, upon obtaining the
policies of insurance required hereunder, give notice to the insurance carrier
or carriers that the foregoing mutual waiver of subrogation is contained in this
Lease.  Notwithstanding, the waiver of subrogation would not be effective if its
inclusion would cancel an insurance policy of any party.


8.6    Indemnity.  Tenant shall indemnify and hold harmless Landlord from and
against any and all claims arising from Tenant’s use of the Premises, or from
the conduct of Tenant’s business or from any activity, work or things done,
permitted or suffered by Tenant in or about the Premises or elsewhere. Tenant
shall further indemnify and hold harmless Landlord from and against any and all
claims arising from any breach or default in the performance of any obligation
on Tenant’s part to be performed under the terms of this Lease, or arising from
any negligence of the Tenant, or any of such claim or any action or proceeding
brought thereon; and in case any action or proceeding be brought against
Landlord by reason of any such claim, Tenant upon notice from Landlord shall
defend the same at Tenant’s expense. Tenant, as a material part of the
consideration to Landlord, hereby assumes all risk of damage to property or
injury to persons, in, upon or about the Premises arising from any cause and
Tenant hereby waives all claims in respect thereof against Landlord, except in
the event of Landlord’s (including Landlord’s officers, employees, agents and
representatives) negligence, breach of the Lease, or intentional misconduct.
 
Initials:  ________
              ________
4

--------------------------------------------------------------------------------



8.7    Exemption of Landlord from Liability. Except in the event of Landlord’s,
his agent's, officers, representatives or employee's gross negligence, breach of
this lease or intentional misconduct,  Tenant hereby agrees that Landlord shall
not be liable for injury to Tenant's business or any loss of income therefrom or
for damage to the improvements, trade fixtures, contents, goods, wares,
merchandise or other property of Tenant (“Tenant's Contents”), Tenant's
employees, invitees, customers, or any other person in or about the Premises,
nor shall Landlord be liable for injury to the person of Tenant, Tenant's
employees, agents or contractors, whether such damage or injury is caused by or
results from fire, steam, electricity, gas, water or rain, or from the breakage,
leakage, obstruction or other defects of pipes, sprinklers, wires, appliances,
plumbing, air conditioning or lighting fixtures, or from any other cause,
whether the said damage or injury results from conditions arising upon the
Premises or upon other portions of the building of which the Premises are a
part, or from other sources or places, and regardless of whether the cause of
such damage or injury or the means of repairing the same is inaccessible to
Tenant.  Landlord shall not be liable for any damages arising from any act or
neglect of any other tenant, if any, of the building in which the Premises are
located.  Tenant shall maintain the following insurance coverage with respect to
the insurable losses contemplated by this Section 8.7 during the term of this
Lease insuring Landlord, Tenant and any lender of record encumbering the
Premises, with full waiver or subrogation:


(a)    against fire, extended coverage, glass breakage and vandalism and
malicious mischief perils, including coverage for Tenant’s Contents, in an
amount of not less than ninety percent (90%) of the full replacement cost
thereof;


(b)    Broad form boiler and machinery insurance on a blanket repair and
replacement basis with limits per accident not less than the replacement cost of
all leasehold improvements and of all boilers, pressure vessels, air
conditioning equipment, miscellaneous electrical apparatus and all other
insurable objects owned or operated by Tenant or by others (other than Landlord)
on behalf of Tenant in the Premises or relating or serving the Premises;


(c)    Business interruption insurance in such amount as will reimburse Tenant
for direct or indirect loss of earnings attributable to all such perils insured
against in Section 8.7(a) and 8.7(b) above and an amount payable to the Landlord
not less than twelve (12) months rental as set forth in this Lease.  Such sums
to be paid no less frequently than monthly in equal amounts during such period
as the Tenant’s business is interrupted; and


(d)    Workmen's compensation insurance covering all Tenant’s employees working
in the Premises to the extent required by law;


(e)    Such additional liability insurance as may be reasonably required by
Landlord to protect the Landlord against any environmental hazards arising from
Tenant’s prospective or actual use of the Premises.


8.8    Additional Insurance.  Notwithstanding any provisions to the contrary
contained in this Lease, the insuring party shall also provide insurance against
damage by such other perils as any mortgage lending institution holding a
mortgage on the Premises may from time to time require against damage by such
other perils as mortgage lending institutions generally may from time to time
require in case of similar properties and in such amounts.
 
Initials:  ________
              ________
5

--------------------------------------------------------------------------------



8.9    Blanket Policy.  If at any time during the term of this Lease the
insuring party shall have in full force and effect a blanket policy of general
liability insurance and/or property insurance with the same coverage for the
Premises or for Tenant’s property as applicable all as described above, as well
as coverage of other Premises and properties of the insuring party or in which
the insuring party has some interest, such blanket insurance shall satisfy the
requirements hereof.


8.10 Additionally Insured.  Tenant's insurance as stated in Article 8 of the
Lease, shall include Landlord as additionally insured.  Tenant shall furnish to
Landlord within twenty (20) days prior to Tenant's taking possessions of the
Premises, evidence of Tenant's insurance.


ARTICLE 9
USES PROHIBITED



Tenant shall not do nor permit anything to be done in or about the Premises, nor
bring or keep anything therein which is not within the permitted use of the
Premises, which will in any way increase the existing rate of or affect any fire
or other insurance upon the Building or any of its contents, nor cause a
cancellation of any insurance policy covering said Building or the Center or any
part thereof or any of its contents.  Tenant shall not do nor permit anything to
be done in or about the Premises which will in any way obstruct or interfere
with the rights of other tenants or occupants of the Building or the Center or
injure or annoy them nor use or allow the Premises to be used for any improper,
immoral, unlawful or objectionable purpose; nor shall Tenant cause, maintain or
permit any nuisance in, on or about the Premises.  Tenant shall not commit nor
allow to be committed any waste in or upon the Premises.


(a)            Tenant agrees that it will not use or permit any person to use
the Premises for a second-hand store, auction, distress or fire sale, or
bankruptcy or going-out-of-business sale (whether or not pursuant to any
insolvency proceedings), or for any use or purpose in violation of any
governmental law or authority, and the Tenant shall at its sole cost and expense
promptly comply with all laws, statutes, ordinances and governmental rules,
regulations and requirements now in force of which may hereinafter be in force
and with the requirements of any board of fire underwriters or other similar
body now or hereafter constituted relating to or affecting the condition, use or
occupancy of the Premises.  The judgment of any court of competent jurisdiction
or the admission of Tenant in any action against Tenant, whether Landlord be a
party thereto or not, that Tenant has violated any law, statute, ordinance or
governmental rules, regulation or requirement, shall be conclusive of that fact
as between Landlord and Tenant.


(b)            Tenant shall not do or permit anything to be done in or about the
Premises which will in any way obstruct or interfere with the rights of other
Tenants or occupants of the building of which the Premises may be a part or any
other building in the Center, or injure or annoy them, or use or allow the
Premises to be used for any unlawful or objectionable purpose, nor shall Tenant
cause, maintain or permit any nuisance in, on or about the Premises.  Tenant
shall not commit or allow to be committed any waste in or upon the Premises. 
Tenant shall keep the Premises in a clean and wholesome condition, free of any
objectionable noises, odors or nuisance.
(c)       
 Notwithstanding anything in this Lease, Landlord shall be responsible for all
structural alterations to the building shell required under new or existing law.


ARTICLE 10
ALTERATIONS AND ADDITIONS



Tenant shall not make or allow to be made any alterations, additions or
improvements to or of the Premises or any part thereof excepting non-structural
interior alterations not exceeding One Thousand Dollars ($1,000.00) in cost
without first obtaining the written consent of Landlord, and such governmental
approvals and building permits as required by building code, and any
alterations, additions or improvements to or of said Premises, including, but
not limited to, wall covering, paneling and built-in cabinet work, but excepting
movable furniture and trade fixtures, shall at once become a part of the realty
and belong to the Landlord and shall be surrendered with the Premises at the
election of the Landlord, the Landlord may, in Landlord’s sole discretion,
require that the Premises be returned to its standard original condition with
such interior walls, plumbing, cabinetry, lighting, wall coverings, flooring,
removed to the Landlord’s reasonable satisfaction.  The Premises shall be
repainted prior to Tenant vacating the Premises.  Should the Tenant fail to
complete the removal of improvements as required by Landlord, the Landlord may
remove the improvements in which case the reasonable cost of removal plus a
service charge equal to twenty-five (25%) of the cost of removal and
reconditioning shall be payable by the Tenant to the Landlord within ten (10)
days of Tenant’s receipt of Landlord’s billing for such work.  In the event
Landlord consents to the making of any alterations, additions or improvements to
the Premises by Tenant, the same shall be made by Tenant at Tenant’s sole cost
and expense.  Notwithstanding anything to the contrary herein, no installation,
alterations, additions or improvements to or of any electrical system or outlet
to or of the Premises, or any part thereof, shall be made, or allowed to be made
by Tenant without first obtaining the written consent of Landlord.  Upon the
expiration or sooner termination of the term hereof, Tenant shall, upon written
demand by Landlord,  at least thirty (30) days prior to the end of the term, at
Tenant's sole cost and expense, forthwith and with all due diligence, remove any
alterations, additions, or improvements made by Tenant designated by Landlord to
be removed, including trade fixtures, movable furniture and inventory, and
Tenant shall, forthwith and with all due diligence, at its sole cost and
expense, repair any damage to the Premises caused by such removal.  Landlord
shall not unreasonably withhold, delay, or condition consent under this Article.
 
Initials:  ________
              ________
6

--------------------------------------------------------------------------------



ARTICLE 11
REPAIRS



By occupancy or entry to the Premises hereunder, Tenant shall be deemed to have
accepted the Premises as being in good, sanitary order, condition and repair
except as to items identified by Tenant pursuant to Article 6.3.  Tenant shall,
at Tenant’s sole cost and expense, keep the Premises and every part thereof in
good condition and repair (except as hereinafter provided with respect to
Landlord's obligations.  Tenant shall, upon the expiration or sooner termination
of the term of this Lease, surrender the Premises to the Landlord in the same
condition as when first occupied in good condition, broom clean, ordinary wear
and tear and damage from causes beyond the reasonable control of Tenant excepted
subject to Article 11 of this Lease.  Any damage to adjacent Premises caused by
Tenant's use of the Premises shall be repaired at the sole cost and expense of
Tenant.   In the event Tenant fails to maintain the Premises in good order,
condition and repair, Landlord shall give Tenant notice to do such acts as are
reasonably required so to maintain Premises.  In the event Tenant fails to
commence such work within 30 days of receiving such notice or diligently
prosecute the same to completion, Landlord may, but is not obligated to, perform
such acts and expend such funds at the expense of Tenant as are reasonably
required to perform such work.  Landlord shall be paid by Tenant promptly after
demand with interest at ten percent (10%) per annum from the date of such work. 
Landlord shall have no liability to Tenant for any damage, inconvenience or
interference with the use of the Premises by Tenant as a result of performing
any such work or by reason of undertaking the repairs required by this Article
11.  .


ARTICLE 12
LIENS



Tenant shall keep the Premises and the property in which the Premises are
situated free from any liens arising out of any work performed, materials
furnished or obligations incurred by or on behalf of Tenant.  Landlord may
require, at Landlord’s sole option, that Tenant shall provide to Landlord, at
Tenant's sole cost and expense, a lien and completion bond in an amount equal to
one and one-half (1 1/2) times the estimated cost of any improvements,
additions, alterations in the Premises which the Tenant desires to make, to
insure Landlord against any liability for mechanics' and material men’s liens
and to insure completion of the work.
 
Initials:  ________
              ________
7

--------------------------------------------------------------------------------



ARTICLE 13
ASSIGNMENT AND SUBLETTING



Except for the excluded transactions set forth in this Article, Tenant shall not
voluntarily, or by operation of law, assign, transfer, mortgage, sublet or
otherwise transfer or encumber all or any part of Tenant's interest in this
Lease or in the Premises without Landlord's prior written consent which shall
not be unreasonably withheld.  Any attempt to assignment, transfer, mortgage,
encumbrance or subletting without such consent shall be void and shall
constitute a breach of this Lease.  Regardless of Landlord's consent, no
subletting or assignment shall release Tenant from Tenant’s obligation or alter
the primary liability of Tenant to pay the rent and to perform all other
obligations to be performed by Tenant hereunder.  The acceptance of rent by
Landlord from any person shall not be deemed to be a waiver by Landlord of any
provision hereof.  Consent to one assignment or subletting shall not be deemed
consent to any subsequent assignment or subletting.  In the event that Landlord
shall consent to a sublease or assignment under the provisions of this Article
15, Tenant shall pay Landlord’s reasonable attorney’s fees not to exceed $2,000
incurred in connection with giving such consent.  Prior to such approval by
Landlord of subletting or assignment, Tenant shall provide Landlord with
information concerning the proposed assignees or subtenants financial
responsibility.  Further, if for any proposed assignment or sublease Tenant
receives rent or other consideration either initially or over the term of the
assignment of sublease, in excess of the rent called for hereunder, or in case
of the sublease of a portion of the Premises in excess of such rent fairly
allocable to such portion, after appropriate adjustments to assure that all
other payments called for hereunder taken into account, Tenant shall pay to
Landlord as additional rent hereunder all of the excess of each such payment of
rent or other consideration received by Tenant promptly after its receipt. 
Landlord shall not unreasonably withhold, delay, or condition approval under
this article.  For purposes of this Article, the following are considered
“Excluded Transactions”:  (a) any transfer of Tenant’s interest in this Lease to
any entity that is a corporate affiliate of Tenant; and (b) any change in the
ownership or control of Tenant, including, but not limited to, any sale or
transfer of stock or other ownership interests, merger, consolidation, or
similar transactions.  Landlord’s consent is not required prior to any Excluded
Transaction.


ARTICLE 14
UTILITIES AND JANITORIAL



Tenant shall pay for all janitorial, water, gas, heat, light, power and sewer
charges, telephone service, fire alarm service, HVAC maintenance and all other
services and metered utilities supplied to the Premises, together with any taxes
thereon.  If any such services are not separately metered or otherwise assessed
or charged to Tenant, Tenant shall pay a pro rata share of all charges jointly
metered or shared with other Premises, to be calculated by multiplying such
charges by the floor area (in square feet) of the Premises occupied by Tenant,
divided by the gross leasable floor area (in square feet) Center.  Landlord’s
billings for such utilities and services shall be accompanied by documentation
of the total charges incurred and the method for determining Tenant’s
proportionate share.  Tenant shall not be responsible for any costs or expenses
not actually incurred by Landlord, costs or expenses that are separately
reimbursed or reimbursable by third parties, including tenants, or costs and
expenses that exclusively or disproportionately benefit other tenant(s) in the
Center.


14.1   Government Energy or Utility Controls.  In the event of imposition of
federal, state or local government controls, rules, regulations, or restrictions
on the use or consumption of energy or other utilities during the Term, both
Landlord and Tenant shall be bound thereby.  In the event of a difference in
interpretation by Landlord and Tenant of any such controls, the reasonable
interpretation of Landlord shall prevail, and Landlord shall have the right to
enforce compliance therewith, including the right of entry into the Premises to
effect compliance.
 
Initials:  ________
              ________
8

--------------------------------------------------------------------------------



ARTICLE 15
PERSONAL PROPERTY TAXES



Tenant shall pay, or cause to be paid, before delinquency, any and all taxes
levied or assessed and which become payable during the term hereof upon all
Tenant's leasehold improvements, equipment, furniture, fixtures, and any other
personal property located in the Premises.  In the event any or all of the
Tenant's leasehold improvements, equipment, furniture, fixtures, and other
personal property shall be assessed and taxed with the real property, Tenant
shall pay to Landlord its share of such taxes within ten (10) days after
delivery to Tenant by Landlord of a statement in writing setting forth the
amount of such taxes applicable to Tenant’s property and copy of the tax bill
received by Landlord.


ARTICLE 16
RULES AND REGULATIONS



Tenant shall faithfully observe and comply with the reasonable rules and
regulations affecting the Center that Landlord shall from time to time
promulgate and/or modify to the extent such rules and regulations do not
unreasonably interfere with Tenant’s use and enjoyment of the Premises.  The
rules and regulations shall be binding upon the Tenant upon delivery of a copy
of them to Tenant.  Landlord shall not be responsible to Tenant for the
nonperformance of any said rules and regulations by any other tenants or
occupants of the Center.


ARTICLE 17
HOLDING OVER



If Tenant shall remain in possession of the Premises after the expiration of the
term of this Lease, Tenant will be deemed to be occupying the Premises as a
tenant-at-sufferance subject to all the covenants and obligations of this Lease
and at a daily rental of twice the per diem Rent provided hereunder, computed on
the basis of a thirty (30) day month, and Tenant will vacate the Premises and
deliver the same to Landlord upon Tenant’s receipt of notice from Landlord to
vacate the Premises.  If any Property not belonging to Landlord remains at the
Premises after the expiration of the term of this Lease, Tenant hereby
authorizes Landlord to make such disposition of such property as Landlord may
desire without liability for compensation or damages to Tenant upon ten (10)
days written notice.  In the event that such property belongs to someone other
than Tenant, Tenant agrees to indemnify and hold Landlord harmless from all
suits, actions, liabilities, losses, damages and expenses in connection with or
incident to any removal, exercise of dominion over and/or disposition of such
property by Landlord.


ARTICLE 18
ENTRY BY LANDLORD



Landlord reserves, and shall at any and all times (upon reasonable notice to
Tenant, except in the event of an emergency) has, the right to enter the
Premises to inspect the same, to submit said Premises to prospective purchasers
or tenants, to post notices of non-responsibility, to repair the Premises and
any portion of the Building of which the Premises are a part that Landlord may
deem necessary or desirable, without abatement of Rent, unless such actions
unreasonably impair Tenant’s use and enjoyment of the premises.   and may for
that purpose erect scaffolding and other necessary structures where reasonably
required by the character of the work to be performed, always providing that the
entrance to the Premises shall not be unreasonably blocked thereby, and further
providing that the business of the Tenant shall not be interfered with
unreasonably.  Tenant hereby waives any claim for damages or for any injury or
inconvenience to or interference with Tenant's business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned thereby except
to the extent Landlord’s actions unreasonably impair tenant’s use and enjoyment
of the Premises, or to the extent Landlord or its agents, officers, employees or
representatives act or omit to act negligently, or commit intentional
misconduct.  Landlord shall have the right to use any and all means which
Landlord may deem proper to open said doors in an emergency, in order to obtain
entry to the Premises without liability to Tenant except for any failure to
exercise due care for Tenant's property and any entry to the Premises obtained
by Landlord by any means, or otherwise, shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an eviction of Tenant from the Premises or any portion
thereof.  Up to 6 months prior to the expiration of the lease, Landlord’s
brokers shall, with reasonable notice, have the right to tour the space in order
to continue marketing the space.
 
Initials:  ________
              ________
9

--------------------------------------------------------------------------------



ARTICLE 19
TENANT'S DEFAULT



19.1            Events of Default.  The occurrence of any one or more of the
following events shall constitute a default and breach of this Lease by Tenant:


(a)    Failure to pay rent, or any other monetary obligation which Tenant is
required to pay under this Lease when due, which failure continues for five (5)
days.


(b)    Abandonment or vacation of the Premises or any substantial portion
thereof (failure to occupy and operate the Premises for twenty-one (21)
consecutive days shall be deemed an abandonment and vacation), except (a) to the
extent reasonably necessary to perform maintenance, repairs, renovations, or
alteration to the Premises; (b) due to damage to the premises; or (c) as
otherwise permitted under this Lease


(c)    Failure to perform any other provision of this Lease if the failure to
perform is not cured within thirty (30) days after notice has been given to
Tenant.  If the default cannot reasonably be cured within thirty (30) days,
Tenant shall not be in default of this Lease if Tenant commences to cure the
default within the thirty (30) day period and diligently and in good faith
continues to cure the default.


(d)    The making by Tenant of any general assignment or general arrangement for
the benefit of creditors; or the filing by or against Tenant of a petition to
have Tenant adjudged a bankrupt or a petition or reorganization or arrangement
under any law relating to bankruptcy (unless, in the case of a petition filed
against Tenant, the same is dismissed within thirty (30) days or the appointment
of a trustee or a receiver to take possession of substantially all of Tenant's
assets located at the Premises or of Tenant's interest in this Lease, where
possession is not restored to Tenant within thirty (30) days; or the Exhibit,
execution or other judicial seizure of substantially all of Tenant's interest in
this Lease, where such seizure is not discharged in thirty (30) days.


19.2            Notices of Default.  Notices given under this Article shall
specify the alleged default and the applicable Lease provisions, and shall
demand that Tenant perform the provisions of this Lease within the applicable
period of time, or quit the Premises.  No such notice shall be deemed a
forfeiture or a termination of this Lease unless Landlord so elects in the
notice.


ARTICLE 20
LANDLORD'S REMEDIES



Landlord shall have the following remedies if Tenant commits a default.  These
remedies are not exclusive; they are cumulative in addition to any remedies now
or later allowed by law.


20.1            Tenant's Right to Possession Not Terminated.  Landlord can
continue this Lease in full force and effect, and the Lease will continue in
effect as long as Landlord does not terminate Tenant's right to possession, and
Landlord shall have the right to collect rent when due.  During the period
Tenant is in default, Landlord can enter the Premises and relet them, or any
part of them, to third parties for Tenant's account.  Tenant shall be liable
immediately to Landlord for all costs Landlord incurs in reletting the Premises,
including, without limitation, brokers' commissions, expenses of remodeling the
Premises required by the reletting, and like costs.  Reletting can be for a
period shorter or longer than the remaining term of this Lease.  Tenant shall
pay to Landlord the rent due under this Lease on the dates the Rent is due, less
the Rent Landlord receives from any reletting.  No act by Landlord allowed by
this Section 22.1 shall terminate this Lease unless Landlord notifies Tenant
that Landlord elects to terminate this Lease.  After Tenant's default and for as
long as Landlord does not terminate Tenant's right to possession of the
Premises, if Tenant obtains Landlord's consent Tenant shall have the right to
assign or sublet its interest in this Lease, but Tenant shall not be released
from liability.
 
Initials:  ________
              ________
10

--------------------------------------------------------------------------------



20.2            Termination of Tenant's Right to Possession.  Landlord can
terminate Tenant's right to possession of the Premises at any time while Tenant
is in default.  Acts of maintenance, efforts to relet the Premises, or the
appointment of a receiver on Landlord’s initiative to protect Landlord’s
interest under this Lease shall not constitute a termination of Tenant's right
to possession.  On termination, Landlord has the right to recover from Tenant:


(a)    The worth, at the time of the award, of the unpaid Rent that had been
earned at the time of termination of this Lease;


(b)    The worth, at the time of the award, of the amount by which the unpaid
Rent that would have been earned after the date of termination of this Lease
until the time of award exceeds the amount of the loss of Rent that could have
been reasonably avoided;


(c)    The worth, at the time of the award, of the amount by which the unpaid
Rent for the balance of the term after the time of award exceeds the amount of
the loss of Rent that could have been reasonably avoided; and


(d)    Any other amount, and court costs, necessary to compensate Landlord for
all detriment approximately caused by Tenant's default.


The worth, at the time of the award is to be computed by discounting the amount
at the discount rate of the Federal Reserve Bank of San Francisco at the time of
the award.


20.3            Appointment of Receiver. If Tenant is in default of this Lease,
Landlord shall have the right to have a receiver appointed to collect rent and
conduct Tenant’s business.  Neither the filing of a petition for the appointment
of a receiver nor the appointment itself shall constitute an election by
Landlord to terminate this Lease.  Tenant agrees that in the event all or
substantially all of its assets be placed in the hands of a receiver or trustee,
and in the event receivership of trusteeship continue for a period of ten (10)
days, or should Tenant make assignment for the benefit of creditors, or be
adjudicated a bankrupt, or should Tenant institute any state or federal
bankruptcy act wherein Tenant seeks to be adjudicated a bankrupt, or seeks to be
discharged of its debts, or should any voluntary proceeding be filed against
such Tenant under such bankruptcy laws and Tenant consents thereto or acquiesces
therein by pleading or default, then this Lease or any interest in and to the
demised Premises shall not become an asset in any of such proceedings and in any
of such events and in addition to any and all rights or remedies of Landlord
hereunder of as provided by law, it shall be lawful for Landlord at his option
to declare the term hereof ended and to re-enter the demised Premises and take
possession hereof and remove all persons therefrom and Tenant shall have no
further claim, therein or hereunder.


20.4            Landlord's Right to Cure Tenant's Default.  Landlord, at any
time after Tenant commits a default, can cure the default at Tenant’s cost. If
Landlord at any time, by reason of Tenant’s default, pays any start or does any
act that requires the payment of any sum, the sum paid by Landlord shall be due
immediately from Tenant to Landlord at the time the sum is paid, and if paid at
a later date shall bear interest at the rate of ten percent (10%) per annum from
the date the sum is paid by Landlord until Landlord is reimbursed by Tenant. 
The sum, together with interest on it, shall be additional rent.
 
Initials:  ________
              ________
11

--------------------------------------------------------------------------------



ARTICLE 21
DEFAULT BY LANDLORD



Landlord shall not be in default unless Landlord fails to perform obligations
required of Landlord within a reasonable time, but in no event later than thirty
(30) days after notice by Tenant to Landlord in writing specifying wherein
Landlord has failed to perform such obligation; provided, however, that if the
nature of Landlord's obligation is such that more than thirty (30) days are
required for performance then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion.


ARTICLE 22
RECONSTRUCTION



In the event the Premises are damaged by fire or other perils covered by
extended coverage insurance, Landlord agrees to forthwith repair same, and this
Lease shall remain in full force and effect, except that Tenant shall be
entitled to a proportionate reduction of the Rent and other amounts otherwise
payable under this Lease from the date of damage and while such repairs are
being made, such proportionate reduction to be based upon the extent to which
the damage and making of such repairs shall reasonably interfere with the
business carried on by the Tenant in the Premises.  If the damage is due to the
fault or neglect of Tenant or its employees, there shall be no abatement of
rent.  In the event the Premises are damaged as a result of any cause other than
the perils covered by fire and extended coverage insurance, then Landlord shall
have the option:  (1) to repair or restore such damage, this Lease continuing in
full force and effect, but the Rent to be proportionately reduced as provided
hereinabove in this Article; or (2) give notice to Tenant any time within sixty
(60) days after such damage, terminating this Lease as of the date specified in
such notice, which date shall be no more than thirty (30) days after the giving
of such notice.  In the event of giving such notice, this Lease shall expire and
all interest of the Tenant in the Premises shall terminate on the date so
specified in such notice and the Rent, reduced by a proportionate reduction,
based upon the extent, if any, to which such damage interfered with the business
carried on by the Tenant in the Premises, shall be paid up to the date of such
termination.  Notwithstanding anything to the contrary contained in this
Article, Landlord shall not have any obligation whatsoever to repair,
reconstruct or restore the Premises when the damage resulting from any casualty
covered in this Article occurs during the last twenty four (24) months of the
term of this Lease or any extension thereof. Landlord shall not be required to
repair any injury or damage by fire or other cause, or to make any repairs or
replacements of any leasehold improvements, fixtures, or other personal property
of Tenant.


ARTICLE 23
EMINENT DOMAIN



If more than twenty five percent (25%) of the Premises shall be taken or
appropriated by any public or quasi-public authority under the power of eminent
domain and such taking materially effects the Tenant’s ability to conduct the
Tenant’s business in the Premise or the Landlord’s operation of the Center then,
either party hereto shall have the right, at its option, within sixty (60) days
after said taking, to terminate this Lease upon thirty (30) days written
notice.  If less than twenty five percent (25%) of the Premises are taken, or if
more than twenty five percent (25%) is taken and neither party elects to
terminate as herein provided, the Rent thereafter to be paid shall be equitably
reduced.  If any part of the Center other than the Premises may be so taken or
appropriated, Landlord shall within sixty (60) days of said taking have the
right at its option to terminate this Lease upon written notice to Tenant.  In
the event of any taking or appropriation whatsoever, Landlord shall be entitled
to any and all awards and/or settlements which may be given and Tenant shall
have no claim against Landlord for the value of any unexpired term of this
Lease.
 
Initials:  ________
              ________
12

--------------------------------------------------------------------------------



ARTICLE 24
PARKING AND COMMON AREA



All areas within the exterior boundaries of the Center which are not now or
hereafter held for lease or occupation by Landlord or used by other persons
entitled to occupy floor space in the Center shall be deemed Common Areas. 
Landlord may make changes at any time and from time to time in the size, shape,
location, and extent of the Common Area, and no such change shall entitle Tenant
to any abatement of Rent.  Landlord covenants that except as otherwise provided
herein below, an area approximately equal to the Common Area which includes
automobile parking, shall be at all times available for the non-exclusive use of
Tenant during the full term of this Lease or any extension of the term hereof,
provided that the condemnation or other taking by any public authority, or sale
in lieu of condemnation, of any or all of such Common Area shall not constitute
a violation of this covenant; provided further, however, that Landlord reserves
the right to change the entrances, exits, traffic lanes and the boundaries and
locations of such Common Area including automobile parking and to construct
buildings and other improvements thereon if in the sole good faith judgment of
Landlord such construction shall be for the overall benefit of the Center and
will not substantially interfere with ingress and egress from the Premises or
the flow of vehicular traffic in the Center.  The Common Area of the Center
shall include, but is not necessarily be limited to driveways, parking areas,
landscape areas, loading and unloading area, walkways, handicapped ramps and
parking area, patios, , and exterior lighting.


24.1            Maintenance.  Landlord shall keep said Common Area, including
all parts thereof, in a neat, clean and orderly condition and shall repair any
damage to the facilities thereof, but all expenses reasonably incurred in
connection with keeping  said Common Area including automobile parking in a
neat, clean and orderly condition and making repairs in said Common Area shall
be charged and prorated, Tenant’s share to be calculated by multiplying such
charges by the floor area (in square feet) of the Premises occupied by Tenant,
divided by the gross leasable floor area (in square feet) Center.  Tenant shall
not be responsible for any costs or expenses not actually incurred by Landlord,
costs or expenses that are separately reimbursed or reimbursable by third
parties, including tenants, or costs and expenses that exclusively or
disproportionately benefit other tenant(s) in the Center.


24.2            Common Rights.  Tenant, for the use and benefit of Tenant, its
agents, employees, customers, licensees and subtenants, shall have the
non-exclusive right in common with Landlord, and other present and future
owners, tenants and their agents, employees, customers, licensees and
sub-tenants, to use said Common Area during the entire term of this Lease, or
any extension thereof, for ingress and egress, and automobile parking.


24.3            Rules and Regulations.  Tenant, in the use of said Common Area,
agrees to comply with such reasonable rules, regulations and charges for parking
as Landlord may adopt from time to time for orderly and proper operation of said
Common Area.  Such rules may include but shall not be limited to the following:
(1) the Restricting of employee parking to a limited, designated area or areas;
and (2) The regulation of the removal, storage and disposal of Tenant's refuse
and other rubbish at the sole cost and expense of Tenant.
 
ARTICLE 25
SIGNS



Tenant may affix and maintain upon the glass panes and sign area above the
windows upon the exterior walls of the Premises only such signs, advertising,
placards, names, insignia, trademarks and descriptive material as shall have
first received the written approval of Landlord as to type, size, color,
location, copy nature and display qualities.  Landlord shall not withhold such
written approval of such signage material so long as it conforms with the
Signage Criteria and incorporated herein by this reference and any and all sign
criteria established by the County of Placer applicable to the Center or the
Premises.  Tenant shall not affix any sign to the roof.  The Landlord shall, at
Landlord’s sole discretion, approve or disapprove the installation of any tenant
signs on or as a part of Project Identification signs erected by the Landlord
adjacent to the public streets.  No free standing “A” frame signs will be
allowed.
 
Initials:  ________
              ________
13

--------------------------------------------------------------------------------



ARTICLE 26
DISPLAYS



Tenant may not display or sell merchandise or allow grocery carts or other
similar devices within the control of Tenant to be stored or to remain outside
the defined exterior walls and permanent doorways of the Premises.  Tenant
further agrees not to install any exterior lighting, amplifiers or similar
devices or use in or about the Premises any advertising medium which may be
heard or seen outside the Premises, such as flags, banners, flashing lights,
searchlights, loudspeakers, phonographs or radio broadcasts.




ARTICLE 27
AUCTIONS



Tenant shall not conduct or permit to be conducted any sale by auction in, upon
or from the Premises whether said auction by voluntary, involuntary, pursuant to
any assignment for the payment of creditors or pursuant to any bankruptcy or
other insolvency proceeding.


ARTICLE 28
LANDLORD'S LIABILITY



Tenant specifically agrees to look solely to Landlord's then equity interest in
that part of the Center at the time owned, or in which Landlord holds an
interest as ground lessee, for recovery of any judgment from Landlord, it being
specifically agreed that neither Landlord, nor any successor holder of
Landlord's interest hereunder, nor any beneficiary of any trusts of which any
person from time to time holding Landlord's interest is trustee, shall ever be
personally liable for any such judgment, or for the payment of any monetary
obligation to Tenant.  The provision contained in the foregoing sentence is not
intended to, and shall not, limit any right that Tenant might otherwise have to
obtain injunctive relief against Landlord or Landlord's successors in interest,
or any other action not involving the personal liability of Landlord, or any
successor holder of Landlord's interest hereunder, or any beneficiary of any
trust of which any person from time to time holding Landlord's interest is
trustee, to respond in monetary damages from Landlord's assets other than
Landlord's equity interest aforesaid in the Center.


ARTICLE 29
ASSIGNMENT OF RENTS



29.1            Assumption:  With reference to any assignment by Landlord of
Landlord’s interest in this Lease, or the rents payable hereunder, conditional
in nature or otherwise, which assignment is made to the holder of a mortgage or
ground lease on property which includes the Premises, Tenant agrees as follows:


(a)    That the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligation of Landlord
hereunder, unless such holder, or ground lessor, shall by notice sent to Tenant,
specifically otherwise elect, and


(b)    That, except as aforesaid, such holder or ground lessor shall be treated
as having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord's position hereunder by such
ground lessor.
 
Initials:  ________
              ________
14

--------------------------------------------------------------------------------



29.2            Leaseback.  Where a party acquires Landlord's interest in
property (whether land only, or land and buildings) which includes the Premises,
and simultaneously leases the same back, such acquisition shall not be treated
as an assumption of Landlord's position hereunder, and this Lease shall
thereafter be subject and subordinate at all times to such lease.


ARTICLE 30
FINANCIAL STATEMENTS



At any time during the term of this Lease, Tenant shall, upon ten (10) days
prior written notice from Landlord, provide any institutional lender which is
negotiating with Landlord for interim, construction or permanent financing
during the term of this Lease, with a current financial statement and financial
statements for each of the two (2) years prior to the then current fiscal
statement year, as filed with the U.S. Securities and Exchange Commission. 
Tenant’s obligations to provide such statements shall be limited to statements
that are publicly available as of the date of Landlord’s request.  Such
statements shall be sent directly to such institutional lender and not through
Landlord.  Such current statement shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant
shall be audited by an independent certified public accountant.


This Lease is subject to Landlord’s approval of Tenant’s financial condition..


ARTICLE 31
WAIVER



The waiver by Landlord or Tenant of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such terms, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition herein contained.  The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding default by Tenant
of any term, covenant or condition of this Lease, other than the failure of the
Tenant to pay the particular rental so accepted, regardless of Landlord's
knowledge of such preceding defaults at the time of such rent.


ARTICLE 32
INABILITY TO PERFORM



This Lease and the obligations of the Tenant hereunder shall not be affected or
impaired because the Landlord is unable to fulfill any of its obligations
hereunder or is delayed in doing so, if such inability or delay is caused by
reason of strike oracts of God.


ARTICLE 33
JOINT OBLIGATION / SUCCESSORS AND ASSIGNS



If there be more than one Tenant the obligations hereunder imposed shall be
joint and several.  The covenants and conditions herein contained, subject to
the provision as to assignment, apply to and bind the heirs, successors,
executors, administrator and assigns of the parties hereto.


If Tenant is a corporation, each individual executing this Lease on behalf of
said corporation represents and warrants that he is duly authorized to execute
and deliver this Lease on behalf of said corporation, in accordance with the
bylaws of said corporation, and that this Lease is binding upon said
corporation.


ARTICLE 34
NOTICES



All notices and demands which may or are to be required or permitted to be given
by either party on the other shall be in writing.  All notices and demands by
the Landlord to the Tenant shall be sent by certified mail, return receipt
requested, postage prepaid, or delivered in person addressed to the Tenant at
the Premises, at the address herein below, or to such other place as Tenant may
from time to time designate in a notice to the Landlord.  All notices and
demands by the Tenant to the Landlord shall be sent by certified mail, return
receipt requested, pottage prepaid, or delivered in person addressed to the
Landlord at the address set forth herein, and to such other person or place as
the Landlord may from time to time designate in a notice to the Tenant.
 
Initials:  ________
              ________
15

--------------------------------------------------------------------------------




To Landlord at: 12820 Earhart Ave., Auburn, CA.  95602

To Tenant at: 130 Baytech Drive, San Jose, CA 95134



ARTICLE 35
MISCELLANEOUS



Marginal Headings.  The marginal headings and titles to the Sections and
Articles of this Lease are not a part of the Lease and shall have no effect upon
the construction or interpretation of any part hereof.


Time. Time is of the essence of this Lease and of the performance of each and
all of its provisions in which performance is a factor.


Recordation.  Neither Landlord nor Tenant shall record this Lease, but a short
form memorandum hereof may be recorded at the request of Landlord.


Quiet Possession.  Upon Tenant paying the rent reserved hereunder and observing
and performing all of the covenants, conditions, and provisions on Tenant's part
to be observed and performed hereunder, Tenant shall have quiet possession of
the Premises for the entire term hereof, subject to all the provisions of this
Lease.
Partial Invalidity.  Any provision of this Lease which shall prove to be
invalid, void, or illegal shall be in no way affect, impair or invalidate any
other provision hereof and other provision shall remain in full force and
effort.


Cumulative Remedies.  No remedy or election hereunder shall be deemed exclusive
but shall, whenever possible, be cumulative with all other remedies at law or in
equity.


Jurisdiction.  Placer County, State of California will be jurisdiction and venue
of the action concerning this lease agreement.


Attorneys' Fees. In the event of any action or proceeding brought by either
party against the other under this Lease the prevailing party shall be entitled
to recover for the fees of its attorneys in such action or proceeding, including
costs of appeal, if any, in such amount as the court may adjudge reasonable as
attorneys’ fees.  In addition, should it be necessary for either party to employ
legal counsel to enforce any of the provisions herein contained,  the other
party agrees to pay all attorneys’ fees and court costs reasonably incurred.


Certain Rights Reserved By Landlord.  Landlord reserves the following rights,
exercisable without liability to Tenant for (a) damage or injury to property,
person or business, (b) causing an actual or constructive eviction from the
Premises, or (c) disturbing Tenant’s use or possession of the Premises:



a. To name the Building and Project and to change the name or street address of
the Building or project; and

b. To install and maintain all signs on the exterior of the Building and
Project.

 
Initials:  ________
              ________
16

--------------------------------------------------------------------------------



ARTICLE 36
SALE OF PREMISES BY LANDLORD



In the event of any sale of the Premises by Landlord, Landlord shall be and is
hereby entirely freed and relieved of all liability under any and all of its
covenants and obligation contained in or derived from this Lease arising out of
any act, occurrence or omission occurring after the consummation of such sale;
and the purchaser, at such sale or any subsequent sale of the Premises shall be
deemed, without any further agreement between the parties or their successors in
interest or between the parties and any such purchaser, to have assumed and
agreed to carry out any and all of the covenants and obligations of the Landlord
under this Lease.


ARTICLE 37
TENANT ESTOPPEL



Tenant shall at any time and from time to time, upon not less than five (5) days
prior written notice from Landlord, execute, acknowledge and deliver to Landlord
an Estoppel  Statement in writing containing at a minimum the following:


(a)    Certifying that this Lease is unmodified and in full force and effect
(or, if modified, stating the nature of such modification and certifying that
this Lease as so modified is in full force and effect), and the date to which
the rental and other charges are paid in advance, if any, and


(b)    Acknowledging that there are not, to Tenant's knowledge, any incurred
defaults on the part of the Landlord hereunder, or specifying such defaults if
any are claimed, and


(c)    Setting forth the date of commencement of rents and expiration of the
term hereof. Any such statement may be relied upon by the prospective purchaser
or encumbrance of all or any portion of the real property of which the Premises
are a part.


ARTICLE 38
SUBORDINATION, ATTORNMENT AND NONDISTURBANCE



Tenant covenants and agrees that this Lease is subject and subordinate to any
mortgage or deed of trust which may now or hereafter encumber the Premises,  the
Building or the Project, and to all renewals, modifications, consolidations,
replacements and extensions thereof.  This clause shall be self-operative and no
further instrument of subordination need be requested by any mortgagee. 
However, Tenant will execute, if requested, a mutually-agreeable Subordination,
Non-Disturbance and Attornment Agreement.  In the event of the enforcement by
the trustee, mortgagee or the beneficiary under any such mortgage or deed of
trust of the remedies provided for by law or by such mortgage or deed of trust,
Tenant will become the Tenant of, and attorn to, such successor in interest
without change in the terms or other provisions of this Lease.  Notwithstanding
any other provision contained herein, this paragraph shall not result in an
interference with Tenant’s Permitted Use and occupancy of the Premises or
Tenant’s rights hereunder.


ARTICLE 39
PRIOR AGREEMENTS



This Lease contains all of the agreements of the parties hereto with respect to
any matter covered or mentioned in this Lease, and no prior agreements or
understanding pertaining to any such matters shall be effective for any
purposes.  No provision of this Lease may be amended or added to except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.  This Lease shall not be effective or binding on any party until
fully executed by both parties hereto.  The submission of this Lease to Tenant
shall be for examination purposes only and does not and shall not constitute a
reservation of or option for Tenant to lease, or otherwise create any interest
by Tenant in, the Premises or any other Premises situated in the shopping
center.  Execution of this Lease by Tenant and return to Landlord shall not be
binding upon Landlord, notwithstanding any time interval, until Landlord has in
fact executed and delivered this Lease to the Tenant.
 
Initials:  ________
              ________
17

--------------------------------------------------------------------------------



ARTICLE 40
AMERICANS WITH DISABILITIES ACT (ADA)



(a) The Premises have not undergone an inspection by a Certified Access
Specialist (CAS).


(b) Since compliance with the Americans with Disabilities Act (ADA) is dependent
upon Lessee's specific use of the Premises, Lessor makes no warranty or
representation as to whether or not the Premises comply with ADA or any similar
legislation. In the event that Lessee's use of the Premises requires
modifications or additions to the Premises in order to be in ADA compliance,
Lessee agrees to make any such necessary modifications and/or additions at
Lessee's expense.


(c) Under the terms of this Lease, Landlord is not obligated to bring building
to current ADA compliance.




ARTICLE 41
LANDLORD TENANT IMPROVEMENTS



Landlord, at Landlord’s sole cost and expense, shall deliver the premises in
turn-key condition and as per the following:


-Replace carpet squares with holes using existing carpet squares from conference
room or other offices as needed.  Room where carpet squares have been removed
shall have new carpet installed.


ARTICLE 42
TERMINATION OF EXISTING LEASE



The existing lease dated April 17, 2007 between The Estes Family Trust and Tahoe
RF Semiconductor, and the amendment thereto, date November 14, 2012 which were
assigned to Tenant  on or about June 30, 2014 will be terminated as of April 30,
2015.


ARTICLE 43
RESERVED SPACE



The area indicated in Exhibit A and so designated as “Area Not included in
lease” (hereafter “Area”) is approximately 2,300 sf and shall not be occupied. 
GigOptix shall have the option up and until February 1, 2016 to notify Landlord
of its intent to lease and rent said Area with the commencement of the
additional lease term to begin on May 1, 2016. Notice will be given in
accordance with the terms of the Lease.   However, should GigOptix occupy any
portion of the Area prior to February 1, 2016 then the entirety of the Area, 
2,300 sf,  shall be added to the existing lease and the monthly rent amount
shall increase to $8,400.00 with the new monthly payment to begin upon use of
the Area, prorated as needed.  Should Tenant not utilize any  or all of Area
and  notice to Landlord is not be given by February 1st 2016, Tenant will have
waived its right to lease Area and  Landlord shall have the right to section off
the Area by installing demising walls for the purposes of leasing the Area to
another entity.




Exhibits.  The following Exhibits are attached to this Lease after the
signatures and are incorporated herein by reference:



· Exhibit A - Floor Plan

 
Initials:  ________
              ________
18

--------------------------------------------------------------------------------



This Agreement has been prepared for submission to your attorney for his
approval.  No representations or recommendation is made by the real estate
Broker(s) or their agents or employees as to the legal sufficiency, legal
effect, or tax consequences of this Agreement or the transaction involved
herein.


LANDLORD:
 
TENANT:
         
KEITH C. & TRACI A. ESTES, TRUST
 
GIGOPTIX, INC.
         
BY:
   
BY:
   
Keith Estes
               
TITLE:
Owner – Trustee
 
TITLE:
                     
DATE:
   
DATE:
 



EXHIBIT A Floor Plan
 
                         


Initials:  ________
              ________
19

--------------------------------------------------------------------------------





[image0.jpg]
 
 


Initials:  ________
              ________
20
 

--------------------------------------------------------------------------------